NO. 07-05-0090-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL D

                                     MAY 2, 2005
                           ______________________________

               HORIZON MEDICAL PRODUCTS, INC. and DR. HUAN VU,

                                                                       Appellants

                                             v.

                                  ESPERANZA SERENIL,

                                                                       Appellee
                         _________________________________

              FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;

             NO. 2003-522,262; HON. J. BLAIR CHERRY, JR., PRESIDING
                        _______________________________

                                On Motion to Dismiss
                          _______________________________

Before QUINN, REAVIS and CAMPBELL, JJ.

       Horizon Medical Products, Inc., appellant, by and through its attorney, has filed a

motion to dismiss this appeal because the trial court action disposed of all issues forming

the basis of this appeal and the appeal is moot. In the certificate of conference attached to

the motion to dismiss, counsel for appellant advised this Court that counsel for appellee is

opposed to the relief sought in this motion. On April 8, 2005, this Court requested that

counsel for appellee file a response to the motion to dismiss the appeal on or before April
18, 2005. To date, no response has been filed with the Court. Without passing on the

merits of the case, we grant the motion to dismiss pursuant to Texas Rule of Appellate

Procedure 42.1(a)(2) and dismiss the appeal. Having dismissed the appeal at appellants’

request, no motion for rehearing will be entertained, and our mandate will issue forthwith.




                                                Brian Quinn
                                                  Justice




                                            2